Appeal from an order dismissing the complaint for failure to serve a copy thereof upon Car-Vel Realty Corp., pursuant to section 257 of the Civil Practice Act. Order modified by adding to the ordering paragraph the words “ Car-Vel Realty Corp.” after the word “ defendant ” and the words “ as against said defendant Car-Vel Realty Corp.” after the word “complaint”. As so modified, order unanimously affirmed, with $10 costs and disbursements to respondent. The motion having been made by respondent, the order should have provided that the complaint be dismissed only as against respondent. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.